DETAILED ACTION

Application Status
	Claims 1-8 are pending and have been examined in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: 
In line 1, “comprising second clear…” should read, “comprising a second clear…”
In line 2, “collected to side panel” should read, “connected to the side panel”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains the trademark/trade name “Kevlar®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular material with which the cell partition is formed and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Reynolds (US 20200031303 A1).
With respect to claims 1 and 4, Reynolds discloses: a cell partition (10, Fig. 1) for a vehicle (see Fig. 5), comprising: a front wall assembly (20, Fig. 1) for placing behind a front seat of a vehicle; a side panel (30) connected to the front wall assembly extending from a corner of the front wall assembly to a seat back of a rear seat, the side panel placed between a non-custodial rear seat portion and the custodial rear seat portion of the vehicle (see Fig. 5), the side panel having a lower portion (portion below 32); a first clear window panel (32) extending above the lower portion; and a plurality of removeable bolts (“bolts”, paragraph [0031]) that are only removable from the non- custodial rear seat portion (see paragraph [0031]), and further comprising a second clear window portion (10) connected to the side panel so it is positioned above the custodial rear seat portion when the partition is installed in the vehicle. 
With respect to claim 5, Reynolds discloses: the cell partition of claim 1, comprising heavy duty gage steel (“heavy gauge metal screen”, paragraph [0021])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 20200031303 A1) in view of Lack (US 20070135034 A1).
With respect to claims 2 and 3, Reynolds discloses all of the features as set forth above but is silent in teaching: the removable bolts comprise spring loaded bolts, wherein the removable bolts comprise removable pins wherein the removable pins can only be accessed from the non-custodial rear seat portion of the vehicle. 
Lack discloses a partition (32, Fig. 9) for a vehicle comprising a plurality of spring loaded bolts (40a/b) comprising removable pins (spring loaded portion of 40a/b). The removable pins are removable from an aperture in an inner track portion (see paragraph [0043]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Reynolds in view of Lack to include spring loaded bolts to arrive at the claimed invention and to provide fastening means that are easily operable without the need for tools. 
With respect to the limitation, “the removable pins can only be accessed from the non-custodial rear seat portion of the vehicle”, it follows that that if the original bolts are only accessible from a non-custodial portion of the vehicle, the substituted spring loaded bolts would be as well. 
Furthermore, where the only difference between the claimed device and the prior art device is a recitation of a known type of fastener in place of a different fastener, the claimed device is generally not patentable over the prior art device because the differences between the devices could be resolved with a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 B.). In the present instance, the claimed device differs from the prior art device by the recitation of, “spring loaded bolts” instead of, “bolts”. “spring loaded bolts” are known to be effective fasteners at least from Lack (US 20070135034 A1) (see 34a/b, Fig. 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the bolts in the prior art device for spring loaded bolts because the claimed fasteners are known for their purpose from the prior art teachings and accordingly, such a person could predict that when making such a substitution, the modified device would function as originally intended. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 20200031303 A1).
With respect to claims 6-8 Reynolds disclose all of the features as set forth above but is silent in teaching the use of alloy Kevlar or carbon fiber. However, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Reynolds to include panels made from or including these materials because the modification is the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses partitions for vehicles in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616